Citation Nr: 1501795	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of shell fragment wounds to the right leg.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of shell fragment wounds to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased evaluations for his service-connected right and left leg disabilities.  

The Veteran's service treatment records indicate that on March 13, 1969, he incurred multiple shrapnel wounds of both lower extremities when he was injured by enemy grenade in Vietnam.  His wounds were debrided that day at 3rd Medical Battalion, and on the following day he was evacuated to the USS Repose.  On March 15, 1969, the shrapnel wound of the left leg was debrided and closed.  On March 18, 1969, he was evacuated to US Naval Hospital.  On March 20, 1969, the wounds of the right calf were debrided and closed.  On March 31, 1969, all sutures were removed.  Because it was anticipated that the Veteran would require prolonged hospitalization as well as further evaluation and treatment before he was ready to return to duty, he was transferred to a stateside hospital where he was hospitalized until June 1969.  The narrative summary noted that the Veteran was seen by orthopedic service in consultation who felt that pain in the right lower extremity was due to a bone spur in the right calcaneus and recommended that he be allowed to convalesce and then be discharged to full duty.  The Veteran was sent on convalescent leave and returned after two weeks with almost no discomfort.  He was returned to full duty on June 25, 1969.   

The Veteran underwent VA examination in July 1970 at which time he complained of lack of feeling over the posterior medial aspect of his right leg primarily over the gastrocnemius muscle, some weakness in his right leg, and left knee joint soreness at times.  Physical examination demonstrated multiple scars which were not tender or adherent; and x-rays showed a single small metallic fragment in the soft tissues posterior to the left knee joint and two metallic fragments in the soft tissues of the mid-lower leg.  The examiner diagnosed the Veteran as having residuals of shell fragment wound to the right and left legs, and injury to saphenous and sural nerve on the right lower leg.

In April 1970, service connection was established for residuals of shell fragment wound of the right leg muscle group XI moderate with neuropathy and residuals of shell fragment wound of the left leg muscle group XI moderate with retained metallic foreign body.  A 10 percent evaluation was assigned for each disability.  In May 1970, the Veteran filed for an increase in his service-connected leg disabilities.  In August 1970, the RO assigned a 20 percent evaluation for the right leg disability but kept the left leg disability evaluation at 10 percent.  

Since that time, the Veteran has sought higher ratings for these two disabilities, and the RO has consistently denied higher ratings.  

The Veteran last underwent VA examination for his service-connected left and right leg disabilities in April and May 2010.  The Veteran essentially testified at an October 2014 videoconference hearing that his disabilities had worsened.  In addition, October 2013 EMG/NCS impression indicates that the conduction velocities appear to have worsened since the Veteran's previous evaluation.        
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected bilateral leg disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  

In accordance with the latest worksheets for rating peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his residuals of shell fragment wound to the right and left legs.  The examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  All functional impairment related to the shell fragment wound should be set out in detail.  A complete rationale for any opinions expressed must be provided. 

In accordance with the latest worksheets for rating muscle injuries, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his residuals of shell fragment wound to the right and left legs.  A complete rationale for any opinions expressed must be provided.  All functional impairment related to the shell fragment wounds should be set out, to include the involvement or impact on any effected joint.

In accordance with the latest worksheets for rating scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his residuals of shell fragment wound to the right and left legs.  A complete rationale for any opinions expressed must be provided.  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

